Citation Nr: 0622281	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-36 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for purposes of eligibility to receive 
Department of Veterans Affairs death benefits.






ATTORNEY FOR THE BOARD

L. Cryan, Counsel





INTRODUCTION

The veteran had active service from March 13, 1945, to April 
6, 1945.  The veteran died in March 1984 and the appellant 
seeks status as the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 administrative decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which determined that the appellant was not 
the veteran's surviving spouse at the time of his death.


FINDINGS OF FACT

1.  The veteran's certificate of death shows that the veteran 
died in March 1984 at age 74; his marital status was listed 
as "divorced."

2.  The veteran and the appellant were married in 1950; they 
were divorced in 1979.

3.  At the time of the veteran's death in March 1984, the 
appellant was not legally married to the veteran.


CONCLUSION OF LAW

The criteria for entitlement to recognition of the appellant 
as the surviving spouse of the veteran for purposes of 
eligibility to receive VA death benefits have not been met.  
38 U.S.C.A. §§ 101(3), 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.50, 3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that she is entitled to recognition as 
the veteran's surviving spouse for purposes of eligibility to 
receive VA death benefits even though she and the veteran 
were divorced prior to his demise.  

The law provides that a spouse is a person of the opposite 
sex who is a husband or wife.  38 U.S.C.A. § 101(31) (2002); 
38 C.F.R. § 3.50(c) (2005).  A wife is a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j).  38 C.F.R. § 3.50(a) (2005).  For VA benefits 
purposes, a marriage means a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. 3.1(j) (2005).

Additionally, 38 U.S.C.A. § 101(3) states that the term 
"surviving spouse" means a person who was the spouse of a 
veteran at the time of the veteran's death, and who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.

The facts in this case are not in dispute.  Specifically, the 
record reflects that the appellant was legally divorced from 
the veteran at the time of his death in March 1984.  Indeed, 
the appellant provided the dates of her marriage to, and 
subsequent divorce from, the veteran on her July 2004 claim 
for death benefits.  In other words, the appellant does not 
allege, and the facts do not show, that the veteran and the 
appellant were married at the time of the veteran's death.  
Nevertheless, the appellant argues that she should be 
recognized as the surviving spouse of the veteran because 
they were married for nearly 30 years and she raised his 
children.  Additionally, the appellant argues that since 
neither she nor the veteran ever re-married, recognition as 
the surviving spouse is proper.  

The appellant's claim must be denied as a matter of law.  The 
veteran and the appellant were married in 1950, and there is 
no reason to question the validity of that marriage.  The 
regulation further specifies, however, that in order to 
qualify as the veteran's surviving spouse, the appellant must 
have been the veteran's lawful spouse at the time of his 
death.  The appellant was not the veteran's lawful spouse at 
the time of his death because their marriage was terminated 
by divorce in 1979.

For the foregoing reasons, the Board finds that the appellant 
was not the lawful spouse of the veteran at the time of his 
death and that, as a matter of law, she is not the veteran's 
surviving spouse for VA benefit purposes.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of lack of legal merit or the lack of entitlement 
under the law).  

The appellant appears to be raising an argument couched in 
equity, in that she contends that it is unfair to deny her 
death benefits despite the lengthy marriage to the veteran 
prior to their divorce.  The Board is certainly sympathetic 
to such an argument; however, the Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  

As a final matter, the Board has considered whether it has a 
duty to assist with further development of the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  
Under the circumstances presented in this case, however, it 
is not the factual evidence that is dispositive of the 
present appeal, but rather the application of the law and 
regulations to the undisputed facts.  In such cases, it has 
been held that the duty to assist is not applicable.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(regarding entitlement to recognition as surviving spouse for 
purposes of reinstatement of death pension benefits, Court 
recognizes that neither duty to assist nor duty to notify are 
implicated when question is limited to interpretation and 
application of a statute).


ORDER

The appellant is not recognized as the veteran's surviving 
spouse, and the appeal is accordingly denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


